914 F.2d 258
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ray Darris THOMPSON, Plaintiff-Appellant,v.Walter CHAPUIS;  Emma Chisom, Defendants-Appellees.
No. 89-6366.
United States Court of Appeals, Sixth Circuit.
Sept. 24, 1990.

Before KENNEDY and RALPH B. GUY, Jr., Circuit Judges;  and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Ray Darris Thompson, a pro se Tennessee prisoner, appeals the district court's grant of summary judgment for defendants in his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(1), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking damages and declaratory relief, Thompson sued two employees of the Tennessee Department of Corrections, alleging that they had violated his first amendment right of access to the courts by refusing to provide him with postage for his legal mail on several occasions in September 1986.  He contends that the postage was denied in retaliation for his previous lawsuit against Chapuis.


3
After reviewing the record, the district court granted defendants' motions for summary judgment, finding that Thompson's right of access to the courts was unaffected by the denial of the postage.  Thompson has filed a timely appeal challenging the grant of summary judgment.


4
Upon de novo review, we affirm the district court's judgment for the reasons stated in the district court's order filed September 29, 1989.  Summary judgment was proper because the record shows that there is no genuine issue as to any material fact and that defendants are entitled to judgment as a matter of law.   Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


5
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.